UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-52719 Brekford Corp. (Exact name of registrant as specified in its charter) Delaware 20-4086662 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 7020 Dorsey Road, Suite C, Hanover, Maryland 21076 (Address of Principal Executive Office) (Zip Code) (443) 557-0200 (Registrant’s telephone number, including area code) (Former name, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. The issuer had 40,080,513 shares of Common Stock, par value $0.0001 per share (“Common Stock”) issued and outstanding as of November 2, 2010. Brekford Corp. Form10-Q Index PART I – FINANCIAL INFORMATION Page Item 1 Financial Statements. 1 Condensed Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 1 Condensed Consolidated Statements of Operations for the Three and NineMonths Ended September 30, 2010 and 2009 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for theNine Months Ended September 30, 2010 and 2009 (Unaudited) 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4T. Controls and Procedures 15 PART II – OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Brekford Corp. and Subsidiary Condensed Consolidated Balance Sheets September 30, December31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Restricted Cash — Accounts receivable Prepaid expenses Inventory Total current assets Property and equipment, net Other non-current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued payroll and related expenses Income tax payable Deferred revenue Customer deposits Obligations under capital leases – current portion Notes payable Auto – current portion — Deferred rent – current portion Total current liabilities LONG - TERM LIABILITIES Notes payable – stockholders Obligations under capital lease, net of current portion Notes payable – auto, net of current portion — Deferred rent, net of current portion Total long-term liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY Preferred stock, par value $0.0001 per share; 20,000,000 shares authorized; none issued and outstanding — — Common stock, par value $0.0001 per share; 150,000,000 shares authorized;40,080,513 shares and 39,705,513 shares issued and outstanding at September 30, 2010 and December 31, 2009 respectively Additional paid-in capital Accumulated deficit ) (7,601,450 ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Brekford Corp. and Subsidiary Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, NET SALES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Salaries and related expenses Selling, general and administrative expenses TOTAL OPERATING EXPENSES INCOMEFROM OPERATIONS OTHER INCOME (EXPENSE) Interest expense ) Interest income TOTAL OTHER INCOME (EXPENSE) ) ) NET INCOME $ EARNINGS PER SHARE – BASIC AND DILUTED $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING – BASIC AND DILUTED The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Brekford Corp. and Subsidiary Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ $ Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization Deferred rent ) ) Share-based legal settlement — Amortization ofnote payable discount — Loss on sale of property and equipment — Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses ) Inventory Customer deposits Other assets ) Accounts payable and accrued expenses ) Accrued payroll and related expenses Deferred revenue ) — Income tax payable ) — NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Proceeds from sale of property and equipment — Restricted Cash ) NET CASH (USED IN)PROVIDED BY INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on lease obligations ) ) Payments on notes payable -Auto ) — NET CASH (USED IN) FINANCING ACTIVITIES ) ) NET (DECREASE) INCREASE IN CASH ) CASH – Beginning of period CASH – End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid for interest $ $ Cash paid for incomes taxes $ $
